                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 20-20254-CIV-UNGARO/O’SULLIVAN


PEDRO MOYA,

       Plaintiff,

v.

RODRIGUEZ BAKERY EQUIPMENT, INC.
and MARIO RODRIGUEZ,

     Defendants.
______________________________/

            ORDER APPROVING SETTLEMENT AGREEMENT AND
       RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

       THIS MATTER came before the Court following a settlement conference before the

undersigned and the Court having conducted a hearing concerning the settlement.

       THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

       This case involve a claim for unpaid overtime compensation under the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that the

settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982).

A settlement entered into in an adversarial context where both sides are represented by

counsel throughout litigation "is more likely to reflect a reasonable compromise of disputed
issues." Id. The district court may approve the settlement in order to promote the policy of

encouraging settlement of litigation. Id. at 1354.

        In this case, there is a bona fide factual dispute over the number of hours, if any, for

which the plaintiff was not properly compensated. The terms of the settlement were

announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiff and the attorney’s

fees and costs to be received by counsel and finds that the compromise reached by the

parties is a fair and reasonable resolution of the parties' bona fide disputes. Accordingly,

it is

        ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

        RECOMMENDED that this case be dismissed with prejudice and that the Court

retain jurisdiction until May 26, 2020 to enforce the terms of the settlement.

        DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of March,

2020.


                                    _______________________________________
                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
